Citation Nr: 1731547	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for lumbar spine strain with degenerative changes (low back disability).  

3.  Entitlement to service connection for right knee degenerative joint disease (right knee disability).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

These matters were previously before the Board in March 2015 and April 2016, when they were remanded for additional development.  

As will be explained further below, in addition to the Veteran's major depressive disorder, the Veteran's VA treatment records indicate a possible diagnosis of PTSD.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009).  Thus, the Board has re-characterized the Veteran's acquired psychiatric disorder claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.  
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of arthritis of the lower back within a year of separation from active service.  

2.  The preponderance of the evidence is against a finding that the Veteran's low back disability, diagnosed as lumbar spine strain with degenerative changes, initially manifested in service or is otherwise etiologically related to active military service.  

3.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of arthritis of the right knee within a year of separation from active service.  

4.  The preponderance of the evidence is against a finding that the Veteran's right knee disability, diagnosed as right knee degenerative joint disease, initially manifested in service or is otherwise etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's low back disability, diagnosed as lumbar spine strain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for the Veteran's right knee disability, diagnosed as right knee degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claims for additional development in March 2015 and April 2016.  In March 2015, the Board, in pertinent part, instructed the AOJ to send the Veteran a letter requesting that he identify any VA or private medical treatment pertaining to his claimed disabilities, and to obtain medical opinions regarding the Veteran's claimed low back and right knee disabilities.  

Following the Board's remand order, the AOJ sent the Veteran a letter in July 2015 requesting that he identify any VA treatment, and that he complete a release form authorizing VA to obtain any private medical records pertaining to his claimed disabilities.  VA medical opinions regarding the Veteran's claimed low back and right knee disabilities were obtained in October 2015, which addressed the Veteran's contentions pursuant to the Board's remand instructions.  

The Board remanded the Veteran's claims again in April 2016.  As the Board noted in its remand order, in February 2016, the Veteran submitted a signed release form to allow VA to obtain treatment records from the Albuquerque VA Medical Center (VAMC) dated from September 2000 to June 2001.  However, there was no indication that the RO made attempts to obtain these treatment records after the request was rejected by the VA Private Medical Records Retrieval Center.  A review of the record also indicated possible outstanding VA treatment records from the Truth or Consequences Clinic dated between 1998 to 2000, in addition to private treatment records pertaining to the Veteran's back from a physician identified as Dr. Jones.  As such, the Board instructed the AOJ to attempt to obtain these records, in addition to any others that might be identified by the Veteran.  

Following the Board's remand order, the AOJ sent the Veteran a letter in May 2016 requesting that he submit or identify any outstanding private medical treatment records.  The Veteran did not submit any records in response or authorize VA to obtain any records on his behalf.  The AOJ also obtained outstanding VA treatment records, which included records from the Albuquerque VAMC/Truth or Consequences CBOC dated between 2001 and 2005.  As to treatment records from the Albuquerque VAMC/Truth or Consequences CBOC dated between 1998 and 2000, the AOJ was informed in a September 2016 email that no such records were available, even after a search of archived records.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in February 2012.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records and identified private medical treatment records have been associated with the record.  The Veteran was also afforded VA back and knee examinations in May 2012, and an additional VA medical opinion was obtained in October 2015.  

As noted above, the Veteran indicated that there might have been VA treatment records from the Albuquerque VAMC and/or Truth or Consequences Clinic dated prior to 2001, and the AOJ attempted to obtain such records.  However, as set forth in a September 2016 email from a VAMC employee, there were no such medical records pertaining to the Veteran, including records in the archived charts.  The Veteran was informed of the AOJ's inability to obtain these records in a February 2017 Supplemental Statement of the Case (SSOC).  Given this history, the Board concludes that VA has no further duty to attempt to obtain these VA treatment records.  See 38 C.F.R. § 3.159(c)(2).  

As indicated in the Board's remand orders, the record indicated that there might have been outstanding private medical treatment records pertaining to the Veteran's claims.  However, as detailed above, following the Board's March 2015 and April 2016 remand orders, the AOJ sent the Veteran letters requesting that he complete a release form authorizing VA to obtain any private medical records pertaining to his disabilities.  The Veteran has not subsequently identified private treatment providers or authorized VA to obtain private treatment records on his behalf.  In light of this background, the Board concludes that VA made reasonable efforts to obtain relevant private treatment records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant private records, and, that if necessary, a claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be information which could possibly support a claim).  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Low Back Disability:  Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a low back disability.  As will be explained further below, the Veteran essentially claims that his claimed low back disability is the result of an in-service tugboat incident, which involved the Veteran's back being struck by a metal pipe.  

In a July 1968 report of medical history on entrance into service, the Veteran denied any history of back trouble of any kind, or any bone, joint, or other deformity.  In the corresponding report of medical examination, in addition to an August 1972 periodic report of medical examination, the Veteran's spine/other musculoskeletal system was clinically evaluated as normal.  

A November 1976 separation report of medical history reflects that the Veteran denied any history of recurrent back pain or any bone, joint, or other deformity.  In a corresponding report of medical examination, his spine/other musculoskeletal system was clinically evaluated as normal.  A review of the Veteran's service treatment records shows no complaints or treatment pertaining to his back.  

Following service, a January 2002 VA ionizing radiation registry examination note provides that the Veteran complained of back pain.  On physical examination, his back was tender to palpation.  There were no masses.  The diagnosis was degenerative joint disease.  

The record includes private treatment records from the Hoover Chiropractic Center from December 2007 to January 2008.  According to the December 2007 intake form, the Veteran's chief concern was pressure between his shoulder blades.  He denied a history of back pain.  

A March 2008 VA primary care note includes diagnoses of lower back pain and degenerative joint disease (site osteoporosis).  However, at the time of the treatment, the Veteran denied back pain.  According to a December 2009 VA primary care note, the Veteran reported back pain that occasionally radiated down the back of his right leg.  The assessment was low back pain.  

The Veteran was afforded a VA examination in May 2012.  According to the examination report, the Veteran reported stiff achiness and tightness to the midline lumbar region with occasional spasms affecting the paralumbar musculature, and he indicated that his condition began a "number of years ago."  He also reported right lower extremity radiculopathy symptoms that had been present for a number of years.  He had no history of surgery or injections, but he did report undergoing physical therapy in the past.  He utilized pain medication, rest, heat, and activity limitation to alleviate flare-ups of pain.  

The diagnosis that pertained to the Veteran's claimed disability was lumbar spine strain with right lower extremity radiculopathy, with an onset date of 2007.  The examination report provides that based on X-ray imaging, the Veteran had mild to moderate degenerative changes in the lumbosacral spine.  The examiner did not provide an opinion as to the etiology of the Veteran's condition.  

According to a June 2013 VA primary care note, the Veteran complained of worsening low back pain on the right side, which he had for six years.  There was no new trauma.  On physical examination, there was pain noted in the L-3/4 area that radiated into the right calf.  The assessment was chronic right low back pain, worsening.  According to an August 2013 VA neurosurgery consult, the Veteran reported chronic low back and right leg pain that had been intermittent over the years.  He reported a "bad episode" about fifteen years prior, for which he received a steroid pack, and did much better thereafter.  He indicated that in the last four to six weeks, he had significantly increased low back and right leg pain that began after awkwardly lifting a large pack of bottled water at work.  On examination, he had moderate myofascial pain throughout his lumbar paraspinal and buttocks musculature, and he had a significant trigger point near the sacroiliac joint.  The treatment record referenced a recent July 2013 VA MRI report of the Veteran's lumbar spine, which revealed mild degenerative changes throughout, in addition to possible mild to moderate foraminal narrowing throughout the L3-4, L4-5, and L5-S-1 levels.  The assessment was that the Veteran had what appeared to be myofascial pain trigger point with possible sacroiliac joint involvement.  Although the Veteran had mild degenerative changes of the spine, it did not clearly correlate to his pain areas.  There was no evidence of radicular pain.  

At his January 2015 Board videoconference hearing, the Veteran indicated that he injured his back during service while performing duties on a tugboat.  He described standing up from a stooped position and striking the middle of his back with a pipe, which knocked him down to his hands and knees.  The Veteran reported that he was "there for a while," and when he got up, he asked to be taken to the emergency room.  The Veteran stated that his sergeant did not want to complete the necessary paperwork for being taken to the emergency room, and he instructed the Veteran to lie down for a while.  The Veteran reportedly lied down, and by the end of the day, he was able to "bear it," and he "went on."  As far as the Veteran could remember, there was no medical record pertaining to this incident.  The Veteran testified that he had experienced back pain, in addition to issues regarding strength, coordination, and range of motion, intermittently since service, and that some days were better than others.  He also indicated that his post-service medical treatment was sporadic due to not having private insurance.  

The May 2012 examiner prepared an additional VA medical opinion in October 2015.  The examiner noted that his May 2012 examination report described a long-standing history of back pain.  However, the examiner maintained that no specific injury or onset of the condition had been clearly identified previously.  A review of the Veteran's service treatment records showed no evidence of a diagnosis of any chronic or ongoing back condition while in active service.  The examiner considered the Veteran's contention that his current back condition was related to the in-service tugboat incident, which reportedly involved standing up from a stooped position, and striking his back on a pipe, which knocked him down to his hands and knees.  
According to the examiner, from a review of the evidence of record, including the claims file, the Veteran's service treatment records, his current clinical presentation, and current X-ray findings, it was less likely than not that the Veteran's current lumbar spine condition was due to, or the result of, his active military service.  The examiner maintained that there was no medical evidence to support a conclusion that the condition developed while on active military duty.  The examiner highlighted that at his November 1976 separation physical, the Veteran denied swollen or painful joints, arthritis, or recurrent back pain.  As such, there was no evidence of any ongoing symptomatology regarding back pain at the time of his separation from active duty.  The examiner also considered the nature of the claimed in-service injury, noting that it was less likely than not that the mechanism of injury, described as standing up from a stooped position and hitting a pipe, was represented by the Veteran's current diagnosis.  As such, the examiner concluded that it was less likely than not that the Veteran's current low back condition had its onset during, or was otherwise the result of, his active service.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where, as here, the record does not contain any evidence of arthritis involving the low back within one year of separation from service, service connection on a presumptive basis is not warranted.  The earliest medical evidence of record that includes any assessment of degenerative disc or joint disease affecting the back is dated in 2002, and the earliest diagnostic imaging report of record indicating arthritis is dated in May 2012.  Accordingly, the Veteran is not entitled to service connection for arthritis of the lumbar spine on a presumptive basis.  

To establish service connection on a direct basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  Given the Veteran's noted diagnoses of lumbar spine strain and degenerative disc disease of the lumbar spine, the Shedden element of a current disability has been met in this case.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's low back disability, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service.  Although the Veteran contends that low back disability is due to his active military service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the October 2015 VA medical opinion offers the most probative medical evidence concerning the Veteran's claim.  

As detailed above, the May 2012/October 2015 VA examiner opined that it was less likely than not that the Veteran's low back disability was caused by, or is otherwise the result of, the Veteran's active duty, to include the in-service tugboat incident, during which the Veteran's back was struck with a pipe.  As stressed by the examiner, the Veteran's service treatment records showed no indication that he was ever diagnosed or treated for any chronic or ongoing back condition while in service.  In addition, the Veteran denied any history of swollen or painful joints, arthritis, or recurrent back pain on separation from service.  

While the examiner acknowledged that the Veteran reported a long-standing history of back pain, he stressed that no specific injury or onset of the condition had been previously identified.  The examiner also considered the nature of the Veteran's described in-service injury, namely, standing up from a stooped position, and striking his back on a pipe, which knocked him down to his hands and knees.  However, when considered along with the Veteran's service treatment records, medical history, X-ray reports, and his current lumbar spine condition, there was no medical evidence to support a conclusion that the Veteran's current strain and degenerative disc disease of the lumbar spine developed during, or was otherwise attributed to, his active military service.  

Based on a review of the May 2012 VA back examination report and October 2015 VA opinion, the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and considered the Veteran's contentions.  The examiner also offered an etiological opinion based on his medical knowledge and skill, and the rationale offered in support of the opinion reflects that the Veteran's current disability was viewed in relation to his pertinent medical history.  As such, the examiner's opinion is not only thorough and adequate, it is also highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Additionally, given that there is no competent evidence of record indicating a possible relationship between the Veteran's current low back disability and his active service, the Board places significant weight on the examiner's opinion.  

In addition to the examiner's opinion, the Board notes that evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board finds compelling that there are no documented complaints of back pain until January 2002, over twenty-five years after the Veteran's separation from service.  When considered along with the factors highlighted by the VA examiner, such as no documented in-service back symptoms or conditions, the Veteran's denial of recurrent back pain or other musculoskeletal symptoms on separation from service, and the examiner's opinion that there was no medical evidence to otherwise support a conclusion that the Veteran's current condition resulted from the type of in-service injury that he described, the evidence of record is against a finding that his current disability is the result of his active service.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology, such as pain.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of back pain, determining the possible cause of lumbar spine strain with degenerative changes is beyond the scope of lay observation.  Thus, a determination as to the etiology of his low back disability requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current disability.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, there is no competent evidence of record indicating that the Veteran's disability is etiologically related to his active military service.  
The Board has also considered the Veteran's representations that he requested medical treatment following the in-service tugboat incident, but was instructed to simply lie down instead, and that although medical treatment following service was sporadic given his lack of private medical insurance, he has experienced back pain since service.  In this regard, the Board acknowledges that although the Veteran's reports cannot be rejected based solely on the lack of corroborating medical evidence, a lack of medical documentation may be considered along with other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  As stressed by the examiner, the fact that the Veteran denied any history of back-related symptoms on separation from service suggests that there were no chronic or ongoing symptoms following the tugboat incident.  As for the Veteran's reported continuity of symptomatology, in addition to the fact that there is no record of back pain for over twenty-five years following active service, the Board finds particularly probative that upon consideration of the nature of the Veteran's reported in-service injury (i.e. VA examiner conceded in-service injury as described by the Veteran despite the lack of documentation) and the nature of his current condition, the VA examiner opined that there was no medical evidence to support a conclusion that the Veteran's current back disability manifested during, or was otherwise related to, his active military service.  Thus, despite the Veteran's reports of back pain since service, the evidence weighs against a finding of continuity of symptomatology sufficient to establish entitlement to service connection.  See Caluza, 7 Vet. App. at 511.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's low back disability and his active military service.  Additionally, presumptive service connection for arthritis is not warranted, as there is no evidence of arthritis within one year of the Veteran's active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	Right Knee Disability: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a right knee disability.  As will be discussed further below, the Veteran maintains that his right knee disability is the result of his claimed low back disability or the above-referenced tugboat incident, during which he struck his back and fell to his knees.  

In a July 1968 report of medical history on entrance into service, the Veteran denied any history of trick/locked knee, or any bone, joint, or other deformity.  In the corresponding report of medical examination, in addition to an August 1972 periodic report of medical examination, the Veteran's lower extremities were clinically evaluated as normal.  

A November 1976 separation report of medical history reflects that the Veteran denied any history of trick/locked knee, or any bone, joint, or other deformity.  In a corresponding report of medical examination, his lower extremities were clinically evaluated as normal.  A review of the Veteran's service treatment records shows no complaints or treatment pertaining to his right knee.  

Following service, a December 2007 VA nursing note indicates that the Veteran reported sharp knee pain.  The note does not indicate whether this was the right or left knee.  The Veteran stated that he was down on one knee, heard a "pop," and felt sharp pain.  There were no other complaints.  There was no swelling or edema, and the Veteran had full range of motion.  

According to a March 2008 VA primary care note, the Veteran reported enlarged or painful joints at the bilateral knees.  The Veteran had normal gait and muscle strength.  The diagnoses included degenerative joint disease (site osteoporosis).  

At a June 2008 VA primary care treatment, the Veteran reported pain in his bilateral knees.  With respect to his right knee specifically, it was noted that an MRI in the past had shown a meniscal tear and that his knee "popped" and "cracked."  A joint examination was within normal limits.  A diagnosis of knee pain was rendered.  

A March 2012 VA primary care note describes a ten-year history of bilateral knee discomfort.  It was noted that the Veteran had an evaluation approximately five to six years prior and that no further treatment was pursued.  The Veteran reported working on his feet, that he did a lot of walking, and that approximately every one to two months, his right knee would "lock up" and he would have to manipulate it to "go back in."  He reported daily discomfort.  The diagnosis was bilateral mild ACL laxity with right meniscal injury.  X-rays were taken and showed minimal bilateral knee degenerative changes.  

The Veteran was afforded a VA examination in May 2012.  The Veteran did not describe any specific injuries to his knees, but he reported problems that had been present for the past five to ten years.  He reported no surgeries, injections, or arthroscopies to the knees.  He described bilateral knee pain, weakness, popping, and clicking, without any buckling, giving way, or locking.  He reported no significant swelling.  He used pain medication as needed, and he occasionally used knee braces for support.  

According to the examination report, the Veteran was diagnosed with bilateral knee degenerative joint disease, with an onset date of 2012.  Joint stability tests were normal with respect to the Veteran's right knee.  The examination report provides that based on X-ray imaging, the Veteran had minimal bilateral knee degenerative changes.  The examiner did not provide an etiological opinion regarding the Veteran's right knee disability.  

At his January 2015 Board videoconference hearing, the Veteran expressed his belief that his claimed right knee disability was caused by his low back disability.  He maintained that someone at a VAMC suggested that a back injury can lead to other spine and knee issues.  The Veteran did not assert that there was a specific in-service injury to the right knee, but he did maintain that when he was hit on the back during the tugboat incident, he fell to his knees.  As noted above, the Veteran also reported that his medical treatment following service was sporadic due to not having private insurance.  

The May 2012 examiner prepared an additional medical opinion in October 2015.  The examiner was unable to identify any evidence in the Veteran's service treatment records of any ongoing or chronic right knee condition, diagnosis, or treatment while on active military duty.  The examiner noted that at his separation physical, the Veteran reported no current swollen or painful joints, cramps in the legs, arthritis, or trick knee.  As such, there was no evidence that the Veteran had any right knee complaints or symptoms at the time of discharge from active duty.  There was also no evidence of any injury or trauma listed as being provocative to any current right knee condition.  As such, the examiner opined that it was less likely than not that the Veteran's current right knee condition, to include degenerative joint disease, was due to, or the result of, his active military service.  

The examiner also opined that there was no evidence to support the Veteran's contention that his right knee condition was caused or aggravated by his low back condition.  The examiner stated that there was no medical basis to support a conclusion that the Veteran's back condition has resulted in any degenerative joint disease of the right knee.  There was no evidence of any change in loadbearing or biomechanics specifically due to the back that would ultimately result specifically in any right knee degenerative joint disease.  Therefore, it was less likely than not that the Veteran's current right knee condition was the result of, or was aggravated by, his current low back condition.  

As detailed above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In the Veteran's case, service connection for his right knee is not warranted on a presumptive basis, as the record contains no evidence of arthritis involving the right knee within one year of separation from service.  The earliest medical evidence of record that includes any assessment of degenerative joint disease affecting the right knee is dated in 2008, and the earliest diagnostic imaging report of record indicating arthritis is dated in May 2012.  Accordingly, the Veteran is not entitled to service connection for right knee arthritis on a presumptive basis.  

To establish service connection on a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  Given the Veteran's noted diagnosis of degenerative joint disease affecting the right knee, the Shedden element of a current disability has been met.  

The record reflects that the Veteran has attributed his right knee disability to his low back disability.  Although the Veteran has reported that he fell to his knees during the tugboat incident, he has not described any specific right knee injuries or symptoms during his active service, to include any right knee symptoms following the tugboat incident.  Nevertheless, the Board has considered whether the record supports a finding that his disability is directly related to his active military service.  For the reasons set forth below, the Board concludes that the Veteran is not entitled to service connection on a direct basis for his right knee disability.  

As set forth above, the May 2012/October 2015 VA examiner opined that it was less likely than not that the Veteran's current right knee disability was due to, or otherwise the result of, his active military service.  In support of his conclusion, the examiner indicated that he was unable to identify any evidence in the Veteran's service treatment records of any ongoing or chronic right knee condition during active service.  Additionally, as the Veteran denied any relevant symptoms, such as swollen or painful joints, cramps in the legs, arthritis, or trick knee at his separation examination, there was no evidence that he had any complaints of right knee symptoms at the time of his discharge.  The examiner also stressed that the record included no evidence of any injury or trauma listed as provocative to any current right knee condition.  As such, based on the Veteran's medical history and the nature of his current disability, the examiner opined that it was less likely than not that his current right knee disability was related to his active military service.  

Based on a review of the May 2012 VA knee examination report and October 2015 VA opinion, the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and considered the Veteran's contentions, including his representation that he fell to his knees during the tugboat incident.  The examiner also offered an etiological opinion based on his medical knowledge and skill, and his explanation reflects that the Veteran's current right knee disability was viewed in relation to his pertinent medical history.  As such, the examiner's opinion is thorough, adequate, and highly probative, particularly where, as here, there is no competent evidence of record that suggests there is a relationship between the Veteran's right knee disability and his active military service.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  

As was noted above, evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim for service connection.  See Maxon, 230 F.3d at 1333.  Significantly, based on a review of the record, there are no documented complaints of knee pain until December 2007, which is approximately thirty years after the Veteran's separation from service.  Moreover, at his May 2012 VA examination, the Veteran did not describe any specific knee injuries, and he reported a five to ten year history of right-knee related symptoms.  Thus, particularly when considering the approximately thirty-year history between the Veteran's separation from service and the onset of his symptoms, as reflected from both the Veteran's own report and the objective medical evidence of record, along with the examiner's opinion and rationale, the preponderance of the evidence weighs against a finding that the Veteran's right knee disability is the result of his active military service.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology, such as pain.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of right knee pain, determining the possible cause of degenerative joint disease of the knee is beyond the scope of lay observation.  Thus, a determination as to the etiology of his right knee disability requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, to the extent that the Veteran claims that his current disability is directly related to his active military service, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current disability.  See 38 C.F.R. § 3.159(a)(1).  Further, there is no competent evidence of record that suggests that the Veteran's right knee disability is etiologically related to his active military service.  

Finally, while the Veteran has attributed his right knee disability to his low back disability, the Board has concluded that service connection is not warranted for the Veteran's low back disability.  In addition, the Veteran has not asserted, nor does the record otherwise reflect, that his right knee disability might have been caused or aggravated by any service-connected disability, to include coronary artery disease, tinnitus, and/or bilateral hearing loss.  As such, further discussion as to entitlement to service connection on a secondary basis is neither warranted nor required.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's right knee disability and his active military service.  Additionally, presumptive service connection for arthritis is not warranted, as there is no evidence of arthritis within one year of the Veteran's active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's low back disability, diagnosed as lumbar spine strain with degenerative changes, is denied.  

Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease of the right knee, is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the Board previously remanded the Veteran's claim for additional development.  Pursuant to the Board's March 2015 remand order, the Veteran was afforded a VA psychiatric examination in November 2015.  According to the examination report, the Veteran was given a diagnosis of major depressive disorder, which the examiner opined was not related to the Veteran's active military service.  However, the Board remanded the Veteran's claim again in April 2016, in part, because there was an indication that there might be outstanding VA and/or private medical treatment records pertaining to his claimed disability.  

The AOJ subsequently obtained outstanding VA treatment records from the Omaha and Albuquerque VAMCs.  Based on a review of the newly-obtained VA treatment records, the Board finds that an additional VA examination is warranted prior to adjudicating the Veteran's claim.  In pertinent part, VA mental health treatment records dated since September 2015 include assessments of depressive disorder, in addition to rule-out PTSD.  Additionally, VA mental health treatment records from September 2015 and October 2015 indicate that the Veteran discussed having nightmares upon returning home from Vietnam, and that he reported always being on guard and alert, and fearing for his life, while serving in Vietnam.  The Board observes that the Veteran's personnel records reflect that he served in Vietnam from July 1971 to April 1972 and that his military occupational specialties were marine engineer and welder.  

As there is no clear indication that the November 2015 examiner considered the assessments of rule out PTSD, or the Veteran's possible fear of hostile military or terrorist activity, an additional medical examination is warranted on remand to clarify whether he meets the diagnostic criteria for PTSD, to include as due to a fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.304(f)(3) are fully complied with and satisfied with respect to the issue of entitlement to service connection for PTSD based on fear of hostile military or terrorist activity.  

3.	After completing the development set forth in numbers (1) and (2) above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:  

a)	The examiner should clarify whether the Veteran has had a diagnosis of PTSD at any time during the course of the appeal.  

If a diagnosis of PTSD is not identified, the examiner should address VA mental health treatment records dated since September 2015, which include assessments of rule-out PTSD.  

b)	If the examiner opines that the Veteran has had a diagnosis of PTSD at any time during the course of the appeal, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service, to include his service in Vietnam and claimed fear of hostile military activity.  

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

c)	The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any other diagnosed acquired psychiatric disorder, to include major depressive disorder, is etiologically related to the Veteran's active military service, to include his service in Vietnam and claimed fear of hostile military activity.  
            
A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


